  Case 1:19-cr-00258-TSE Document 15-4 Filed 01/28/20 Page 1 of 2 PageID# 92



Kenneth J. Sanney, J.D.

Biltmore Lake, NC 28715
313-506-6525

January16, 2020

Hon. T.S. Ellis III, Senior Judge
United States District Court for the Eastern District of Virginia
701 E Broad St
Richmond, VA 23219

       Re: Mark William Visconi

Dear Judge Ellis:

My name is Ken Sanney. I am a licensed attorney with admission to the Tennessee bar and the
U.S. Federal District Court for the Middle District of Tennessee. I am also a tenure track
university professor. I have known Mark Visconi since 1984. We met in junior high school
geography class and soon became close friends. Little did I know, all those years ago, that Mark
would dramatically alter the course of my life.

Mark and I come from a blue-collar neighborhood in suburban Detroit. My parents divorced
when I was in fourth grade. Education was not a priority in my family. In fact, neither of my
parents nor my brother even graduated high school. I was a pretty intractable child that missed a
lot of school and benefited from social promotion more than my own efforts.

Mark, on the other hand, was a straight-laced kid that actually seemed to enjoy school. He was
more likely to help someone than to look out for himself. He was kind and smart and generous. I
found him confusing to say the least. Even more perplexing was that he was the first “good kid”
that ever made the effort to really get to know me. Mark always seemed to see something good
in me that I was not aware of myself. His faith in me made me want to be a better person. His
encouragement gave me the courage to want more out of life than I even thought possible. I
credit most of my successes to the positive influence Mark has had on my life.

By the time I graduated from Vanderbilt Law School and Vanderbilt Divinity School in 2002,
Mark was a “fast burning” officer making rank below the zone. He would soon be tested in
combat where he became a highly decorated officer who risked his life to save others. That was
no surprise to me. He had saved me long before heading off to the Air Force Academy. Mark’s
friendship represents the most significant positive turning point in my life.

There are turning points in each life. My legal training and experience combined with my
seminary training and faith have taught me that none of us are blameless saint nor are we
unredeemable sinner. It is undeniable that Mark’s crimes are a devastating turning point in an
otherwise immensely successful life of service. He has accepted responsibility for his crimes. He
is, however, more than his crimes. I am begging for your mercy on behalf of my friend. Please
  Case 1:19-cr-00258-TSE Document 15-4 Filed 01/28/20 Page 2 of 2 PageID# 93
Hon. T. S. Ellis, III, Senior Judge
Page 2 of 2
January 16, 2020

take into account Mark’s years of service to our great country, the significant positive impact he
has had on my life, and the fact that he was, up until this conviction, the sole financial provider
to his ex-wife and two children. There are many of us who still need him and are willing to help
him upon his release.

I appreciate the difficulty you face each time you must sentence someone. I do not envy you in
this solemn task. I sincerely appreciate your time in reading my letter. Please feel free to contact
me if you have any questions.

Sincerely,



_________________________________
Kenneth J. Sanney, M.T.S., J.D.
